No. 80-369
           IN THE SUPREME COURT OF THE STATE OF MONTANA
                               1981


STATE OF MONTANA, DEPARTMENT OF REVENUE,
DEPARTMENT OF SOCIAL REHABILITIVE SERVICES,
et al.,
                             Petitioners and Appellants,
        vs .
ALFRED J. WILSON,
                                 Respondent and Respondent.

                            No. 80-423

STATE OF MONTANA, DEPARTMENT OF REVENUE,
DEPARTMENT OF SOCIAL AND REHABILITATION
SERVICES, et al.,
                             Petitioners and Appellants,
          VS   .
ROBERT JAMES FATZ,
                                 Respondent and Respondent.


Appeal from:       District Court of the Eighth Judicial District,
                   In and for the County of Cascade.
                   Honorable Joel G. Roth, Judge presiding.
Counsel of Record:
    For Appellants:
         Hon. Mike Greely, Attorney General, Helena, Montana
         J. Fred Bourdeau, County Attorney, Great Falls, Montana
         James, Gray & McCafferty, Great Falls, Montana



         Fausto Turrin argued, Great Falls, Montana
         Asselstine & Cruikshank, Great Falls, Montana
         Brett C. Asselstine argued, Great Falls, Montana


                               Submitted:   June 10, 1981
                                Decided:    August 11-, 1981
Filed:   AU6 1 1 19W

                                  Clerk
H o n o r a b l e Mark P . S u l l i v a n ,         District        Judge,       delivered       the
Opinion of t h e C o u r t .

            T h i s i s a n a p p e a l from j u d g m e n t s g r a n t e d r e s p o n d e n t s

by    the    District         Court of           the Eighth J u d i c i a l            District     in

p a t e r n i t y a c t i o n s b r o u g h t a g a i n s t them by t h e D e p a r t m e n t o f

Revenue       and     the         Department         of     Social       and     Rehabilitation

S e r v i c e s (SRS)   .
            R e s p o n d e n t s had moved          for     judgments         contending        that

the     statute         of         limitations             on     the    determination             of

paternity,          section          40-6-108,         MCA,        had     run     at    the     time

appellants          filed      the petitions.                   I n g r a n t i n g t h e motions,

the    District         Court        dismissed         the       petitions        filed     by    the

State.         Appellants             allege        the    statute       of      limitations        is
u n c o n s t i t u t i o n a l and s h o u l d be s t r u c k down.

            A m a l e c h i l d was b o r n o u t o f              wedlock t o E.F.L.R.            on

March 2 2 , 1 9 7 6 .         A t a p p r o x i m a t e l y t h e same t i m e ,        t h e mother

applied        to    the      state        for      public        assistance,            including

support for          the child,            and g a v e SRS s u f f i c i e n t i n f o r m a t i o n

which would be enough t o s t a r t a p a t e r n i t y                          action against

A l f r e d J . W i l s o n 11.         The S t a t e a l s o o b t a i n e d an a s s i g n m e n t

of    the mother's           claim for           s u p p o r t from t h e p u t a t i v e f a t h e r

when t h e baby was b o r n .                  The S t a t e b r o u g h t       action against

Wilson      on May          22,     1979,      more       than     three      years     after     the

b i r t h of t h e c h i l d .        The D i s t r i c t C o u r t d i s m i s s e d t h e a c t i o n

on m o t i o n o f t h e p u t a t i v e f a t h e r .

            On A u g u s t 11, 1 9 7 2 , M.L.             g a v e b i r t h t o a male c h i l d .

Sometime t h e r e a f t e r         t h e S t a t e of         Montana became a n             inter-

ested       party     because           the     mother          assigned         her    rights      to

support       t o SRS.            On A u g u s t 4 ,      1980, e i g h t y e a r s a f t e r     the

child's       birth,        SRS      filed      a   petition         against       Robert      James

F a t z t o e s t a b l i s h p a t e r n i t y and o b t a i n s u p p o r t moneys.
           Thereafter,               on August          27,    1980,     counsel          for    Robert

James F a t z f i l e d a m o t i o n t o q u a s h t h e o r d e r t o show c a u s e

r e q u i r i n g b l o o d t e s t s and a m o t i o n t o d i s m i s s t h e p e t i t i o n .

On     September         5,        1980,     oral       arguments        were       heard       by    the

Honorable J o e l G.               Roth and on S e p t e m b e r 2 3 , 1 9 8 0 , t h e c o u r t

g r a n t e d r e s p o n d e n t ' s motion t o d i s m i s s .

           The i s s u e b e f o r e t h i s C o u r t is w h e t h e r t h e t h r e e - y e a r

statute       of       limitations            on     the      determination          of    paternity

i n s e c t i o n 40-6-108(3),               MCA,       violates        the equal protection

p r o v i s i o n of    t h e F o u r t e e n t h Amendment o f              t h e United S t a t e s

Constitution            and        Article          11,    Section       4     of    the        Montana

Constitution.

           An e q u a l p r o t e c t i o n i s s u e i s p r e s e n t e d i n t h i s c a s e .

A p p e l l a n t s contend t h a t c h i l d r e n born o u t of wedlock,                           as a

c l a s s , a r e t r e a t e d d i f f e r e n t l y from c h i l d r e n born i n wedlock

because       the       first         class        loses      rights     during       infancy         for

determination                 of      paternity            and        child     support.               In

p a r t i c u l a r , t h e c h i l d b o r n o u t o f wedlock may n o t m a i n t a i n a

support action against the paternal parent a f t e r three years

from t h e d a t e o f             b i r t h of     the child.          S e c t i o n 40-6-108(3),

MCA.       C h i l d r e n born         i n wedlock,           whose     paternal          parent      is

p r e s u m e d , do n o t f a c e a s t a t u t e t h a t b a r s s u c h a c t i o n s .

           C h i l d r e n b o r n o u t o f wedlock a r e n o t t h e s o l e p a r t i e s

t h a t concern t h i s Court.                    W e a l s o m u s t c o n s i d e r t h e power o f

the     State          through          its        agencies        to     bring       actions          of

p a t e r n i t y under s e c t i o n 40-6-107,                MCA.    S t a t e agencies derive

their      power        to     bring        paternity          actions        by     way    of       this

statute.

           The Montana                Constitution            provides        that    all       persons

a r e g u a r a n t e e d t h e e q u a l p r o t e c t i o n of         t h e laws.        Art.      11,
Sec. 4, 1972 Mont. Const.


Children Born Out Of Wedlock
       As to children born out of wedlock, we find that
section 40-6-108,     MCA, does create an unfair burden and
unfairly discriminates against these children.      The statute
of limitations, as applied, is unconstitutional with respect
to children born out of wedlock.     The statute prevents any
guardian, guardian ad litem or next friend of the child from
maintaining an action for support from the paternal parent
three years after birth of the child.
       Classifications of this nature are invalid under the
Fourteenth Amendment to the United States Constitution, if
they are not substantially related to a permissible state
interest.     Mathews v. Lucas (1976), 427 U.S. 495, 96 S. Ct.
2755, 49 L. Ed. 2d 651.   The limitations statute constitutes
an overly-broad restriction on the rights of children born
out of wedlock.
       The Supreme Court of North Carolina addressed this
same issue recently in County of Lenoir ex rel. Cogdell v.
Johnson     (1980), 46 N.C.App.   182, 264 S.E.2d 816.   The
court's statement has application here:
       "In the case sub judice, defendant argues
       that [the statute] bears a substantial
       relationship to the State's interest in
       preventing the litigation of stale or
       fraudulent claims.     We disagree.    As we
       stated previously, a child is entitled to
       support from its father throughout its
       minority.   Therefore, a child's claim for
       such support at any time during its minority
       can never be said to be stale. Nor is [the
       statute] substantially related to the State's
       interest in preventing the litigation of
       fraudulent claims.    We have no reason to
       believe that the mere passage of time bears a
       direct relation to the truth of the claim
       asserted. Moreover, the need of a child to
            r e c e i v e adequate support m a n i f e s t l y outweighs
            t h e r e l a t i o n t h e s t a t u t e o f l i m i t a t i o n s may
            have t o t h e p r e v e n t i o n of f r a u d u l e n t c l a i m s .
            . . .       " 264 S.E.2d a t 8 2 1 .
           The       rights     of      the    child      cannot        be    so    compromised

during its infancy.                  The c h i l d b o r n o u t o f wedlock c a n n o t be

b a r r e d a c c e s s t o our c o u r t s d u r i n g i n f a n c y .        Art.     11, S e c .

1 3 , 1 9 7 2 Mont. C o n s t .

           Recently,          we     examined         the      scientific          advances         in

b l o o d t e s t i n g i n d e t e r m i n i n g p a t e r n i t y and t h e d i s c r e t i o n a r y

power of t h e D i s t r i c t C o u r t .           Rose v . D i s t .      Court of Eighth

Judicial        Dist.       (1981),         - Mont.                 ,      628 P.2d 662,     38

St.Rep.       830.        The      newly-developed,             greater        percentage          of

accuracy in determining p a t e r n i t y allows greater protections

f o r t h e a l l e g e d f a t h e r from f r a u d u l e n t c l a i m s .        I n l i g h t of

t h e s e advances,         t h e s t a n d a r d of proof r e q u i r e d i n p a t e r n i t y

a c t i o n s and t h e d i s c r e t i o n g r a n t e d t o t h e D i s t r i c t C o u r t i n

pretrial        hearings,          it    is     concluded         that       the     purpose       of

s e c t i o n 40-6-108(3),           MCA,     a s applied t o t h e child through a

guardian        ad    litem or          other     representative,              is minimal          or

nonexistent            compared         to     the     interest         of     the      child      in

o b t a i n i n g s u p p o r t from h i s p a t e r n a l p a r e n t .



S t a t e Aqencies

           T h i s C o u r t d o e s uphold t h e s t a t u t e of l i m i t a t i o n s a s

a g a i n s t t h e S t a t e where a s t a t e a g e n c y , s u c h a s t h e D e p a r t -

ment o f Revenue o r t h e D e p a r t m e n t o f S o c i a l and R e h a b i l i t a -

t i o n S e r v i c e s , d e r i v e s a r i g h t from t h e m o t h e r o f t h e c h i l d

b o r n o u t o f wedlock t o b r i n g a c l a i m f o r r e i m b u r s e m e n t f o r

child      support       through p a t e r n i t y        actions.           The i n t e r e s t o f

t h e S t a t e i n t h e s e m a t t e r s i s e c o n o m i c , and t h e power o f t h e

State      to     continually           threaten         its    citizens           in   paternity
actions            must     always      be    thoroughly            examined          and    not        taken

1i g h t l y   .
           The S t a t e is n o t a c h i l d .                 In r e a l i t y ,      it cares not

s o much a b o u t t h e r e l a t i o n s h i p o f f a t h e r and c h i l d b u t more

a b o u t economic r e i m b u r s e m e n t f o r w e l f a r e and o t h e r d e p e n d e n t

aid.       The r i g h t s g i v e n t o t h e S t a t e a r e n o t e q u a l                     to the

rights         and         interests         of    the        child       or     the      reasons         or

necessity            for     finding the child's                    father.         The s t a t u t e o f

limitations,               therefore,         provides          a    protection           against         the

inadvertence                 and      delay       of      the       State        in     actions          for

paternity.                The p a t e r n a l p a r e n t p r o t e c t i o n       offered        by     the

s t a t u t e a s against the S t a t e has a s u b s t a n t i a l r e l a t i o n t o

t h e intended purpose and, t h e r e f o r e ,                      is c o n s t i t u t i o n a l .

           W note t h a t the t o l l i n g s t a t u t e ,
            e                                                                  s e c t i o n 25-1-102,

MCA, by i t s t e r m s , h a s n o t been made a p p l i c a b l e t o Uniform
Parentage            Act      cases.         The       matter        of    providing           a    proper

tolling            statute       for     minors,         at     least,         is     called       to     the

a t t e n t i o n of t h e l e g i s l a t u r e f o r f u t u r e a c t i o n .

           The j u d g m e n t s o f t h e D i s t r i c t C o u r t a s t o t h e s t a t e

agencies are affirmed.




                                                       D i s t r i c t Judge, s i t t i n g i n
                                                       p l a c e o f Mr. J u s t i c e J o h n C .
                                                       Harr i s o n
W concur:
 e




   Justices
Mr.   Chief J u s t i c e Haswell, d i s s e n t i n g :

           I would r e v e r s e .

            I a g r e e t h a t t h e s t a t u t e of      l i m i t a t i o n s is u n c o n s t i t u -

t i o n a l as t o a n i l l e g i t i m a t e c h i l d f o r t h e r e a s o n s s t a t e d by t h e

majority.         I n my v i e w i t i s e q u a l l y u n c o n s t i t u t i o n a l a g a i n s t t h e

S t a t e whose claims a r e d e r i v e d t h r o u g h and e q u a l to t h o s e of t h e

i l l e g i t i m a t e c h i l d t o whom it h a s f u r n i s h e d s u p p o r t .

           The s t a t u t e s o f t h i s S t a t e p r o v i d e :

           "40-5-109.             Remedies o f s t a t e - p o l i t i c a l -
                                                                 or               sub-
           d i v i s i o n furnishing support.                   If a state o r a
           p o l i t i c a l subdivision furnishes support t o an
           i n d i v i d u a l o b l i g e e , it h a s t h e same r i g h t to
           i n i t i a t e a proceeding under t h i s p a r t as t h e
           i n d i v i d u a l o b l i g e e f o r t h e purpose of s e c u r i n g
           r e i m b u r s e m e n t f o r s u p p o r t f u r n i s h e d and of
           obtaining continuing support                     ."
           Here t h e S t a t e t o o k a n a s s i g n m e n t o f t h e i l l e g i t i m a t e

c h i l d ' s claim a g a i n s t h i s a l l e g e d f a t h e r .       T h i s Court s t a t e d

a l m o s t 50 y e a r s a g o :

           "   ...     The r u l e i s e l e m e n t a r y t h a t a n a s s i g n -
           ment t r a n s f e r s t o t h e a s s i g n e e a l l t h e r i g h t ,
           t i t l e and i n t e r e s t o f t h e a s s i g n o r i n t h e p r o -
           p e r t y assigned
           782.
                                     . . ."    9 1 Mont. 493, 506, 11 P.2d


           The same p r i n c i p l e a p p l i e s t o s u b r o g a t i o n which i s s i m p l y

a d e v i c e o f e q u i t y t o compel u l t i m a t e payment o f a d e b t by o n e
who i n j u s t i c e and good c o n s c i e n c e s h o u l d pay i t .

S k a u g e v. M o u n t a i n S t a t e s T e l .   &   T e l . Co.    (1977),                 Mont    .    I



5 6 5 P.2d 628, 34 St.Rep.            450.       A c c o r d i n g l y , a l l t h e r i g h t s and

r e m e d i e s o f t h e i l l e g i t i m a t e c h i l d were t r a n s f e r r e d t o t h e S t a t e .

           W h e r e , as h e r e , t h e r i g h t s of t h e S t a t e and t h e i l l e g i t i -

m a t e c h i l d a r e i d e n t i c a l , how c a n t h e b a r o f t h e s t a t u t e o f l i m i -

t a t i o n s d e f e a t t h e S t a t e ' s claim b u t n o t t h e i l l e g i t i m a t e

child Is?




                                             Chief J u s t i c e